Citation Nr: 1000124	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
back disorder.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right leg disorder.

3. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

4. Entitlement to service connection for diabetes mellitus. 

5. Entitlement to service connection for depression.

6. Entitlement to service connection for a skin disorder.

7. Entitlement to service connection for shortness of 
breath/asthma.

8. Entitlement to service connection for erectile 
dysfunction.

9. Entitlement to service connection for bilateral leg 
cramps.

10. Entitlement to service connection weight loss and being 
underweight.

11. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to service connection for a back 
disorder addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. In a final rating decision issued in December 1978, the RO 
denied claims of entitlement to service connection for a back 
disorder, right leg disorder, and bilateral hearing loss.

2. Evidence added to the record since the prior final denial 
in December 1978 is neither cumulative nor redundant of the 
evidence of record at that time and raises raise a reasonable 
possibility of substantiating the claim for service 
connection for a back disorder

3. Evidence added to the record since the prior final denial 
in December 1978 is neither cumulative nor redundant of the 
evidence of record at that time, but does not raise a 
reasonable possibility of substantiating the claims for 
service connection for a right leg disorder and bilateral 
hearing loss.
 
4. Diabetes mellitus was not present in service, manifested 
within one year of the Veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.

5. Depression was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  

6. A skin disorder was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  

7. Erectile dysfunction was not present in service, or shown 
to be causally or etiologically related to any disease, 
injury, or incident in service.  

8. Shortness of breath/asthma was not present in service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.  

9. A disability manifested by bilateral leg cramps is not 
demonstrated by the medical evidence of record.
10. A disability manifested by weight loss or being 
underweight is not demonstrated by the medical evidence of 
record. 


CONCLUSIONS OF LAW

1. The December 1978 decision is final; new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a back disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2. The December 1978 decision is final; new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for a right leg disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3. The December 1978 decision is final; new and material 
evidence has not been received to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4. Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

5. Depression was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

6. A skin disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

7. Erectile dysfunction was not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

8. Shortness of breath/asthma was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

9. Bilateral leg cramps were not incurred in or aggravated by 
the Veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

10. Weight loss or being underweight was not incurred in or 
aggravated by the Veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the claim for 
service connection is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and the implementing regulations as to that claim.  

With respect to the remaining claims, the VCAA imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the Veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in June 2006, prior to the initial 
unfavorable AOJ decision issued in November 2006.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, what is 
considered new and material evidence, how VA would assist him 
in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  This letter also 
advised him that claims for service connection for a right 
leg disorder and bilateral hearing loss had been denied 
because there was no evidence that they were aggravated by 
the Veteran's military service, in accordance with Kent.  
Further, this letter provided notice as to how to 
substantiate disability ratings and effective dates.  Thus, 
the Veteran was provided with all necessary VCAA notice prior 
to the initial adjudication of the claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Based on the above, the Board finds that further 
VCAA notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  The Veteran's 
service treatment records, private medical records, and the 
report of an October 1978 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claims. 

The Board notes that, on his application for benefits, the 
Veteran identified private medical providers and their 
addresses.  However, the record does not show that the 
Veteran printed and submitted consent forms for the release 
of these records to VA.  As the Court stated in Wood v. 
Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  VA may not pursue private treatment records without 
consent from the Veteran.  Therefore, the Board determines 
that VA is not obligated to make further efforts to obtain 
the records identified by the Veteran and that VA satisfied 
its duty to assist the Veteran in obtaining available, 
relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
Veteran has any of the claimed disorders as a result of his 
military service is not necessary to decide the claims.  The 
medical records associated with the claims file do not 
contain any diagnosis related to bilateral leg cramps or 
weight loss.  Additionally, there is no in-service evidence 
of diabetes mellitus, depression, a skin disorder, asthma, or 
erectile dysfunction.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claims and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, in this case, at least one element 
of the above is lacking for each claim, either a current 
diagnosis or an in-service event or injury.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the Veteran's service 
connection claims without obtaining VA examinations or 
opinions.
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. New and Material Evidence

The Veteran contends that he currently suffers from a back 
disorder, right leg disorder, and bilateral hearing loss due 
to his military service.  Thus, he contends that service 
connection is warranted for these disorders.

In a December 1978 rating decision, the RO denied claims of 
entitlement to service connection for a back disorder, right 
leg disorder, and bilateral hearing loss. 
The Veteran did not appeal this decision.  The next 
communication from the Veteran with regard to these claims 
was his May 2006 application to reopen his service connection 
claims for these disorders, which is the subject of this 
appeal.  Thus, the December 1978 decision is final.  38 
U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition.

The Veteran filed his claims to reopen in May 2006; thus, the 
definition of new and material evidence applicable to the 
claims is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final December 1978 rating decision, the Veteran 
has submitted additional private treatment records and lay 
statements, and a physical examination performed by Dr. RS, 
who is also his brother.  The Board finds that this evidence 
is new, but only material with respect to the back claim. 

At the time of the December 1978 decision, the Veteran's 
service treatment records were of record, as well as the 
report of an October 1978 VA examination.  Based on this 
evidence, to include the Veteran's description of an in-
service injury, the RO denied the claim for service 
connection for a back disorder on the basis that there was no 
back disorder present in service or at the current 
examination.  The claims for service connection for bilateral 
hearing loss and a right leg disorder were denied because 
they preexisted service and were not aggravated by service.  
Post-service treatment evidence is silent for treatment or 
diagnosis of bilateral hearing loss, but does provide ample 
evidence of a current chronic disorder of the Veteran's right 
hip/leg.  Nevertheless, no competent evidence demonstrating 
in-service aggravation of either the bilateral hearing loss 
or right leg disorder has been received, which was the 
missing element of the claims in December 1978.  

With regard to the Veteran's back disorder claim, the report 
from Dr. RS demonstrates the presence of a current back 
disability and also provides a positive nexus to the 
Veteran's claimed in-service injury.  Thus, although the 
evidence is not new with respect to the Veteran's contentions 
as to an in-service back injury, this evidence does address 
an element of the claim lacking at the time of the prior 
final denial, that is, a current disability, and, therefore, 
provides a reasonable possibility of substantiating the 
claim.

The Board acknowledges the statements of the Veteran 
describing in-service events and injuries and the 
relationship of his current disorders to his military 
service, as well as the lay statement of LB that she had 
observed the Veteran's medical disorders since service, but 
these statements are not competent evidence establishing in-
service aggravation, treatment, or diagnosis or a 
relationship to service.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

Additionally, the Board notes that Dr. RS also indicates that 
he had observed the Veteran with his medical conditions since 
his military service; however, although he is a medical 
professional, the Board does not find this statement 
sufficient to reopen the claims because it does not identify 
specific medical conditions or address the question of in-
service aggravation of a right leg disorder or bilateral 
hearing loss.  Thus, there remains no competent evidence that 
service aggravated a preexisting right leg disorder or 
bilateral hearing loss.

Therefore, the Board must conclude that the evidence added to 
the record since the December 1978 denial is new to all 
claims.  Additionally, as the Board has determined that the 
evidence received subsequent to the RO's December 1978 
decision is material with regard to the previously denied 
claim seeking service connection for a back disorder, the 
claim to reopen this previously denied claim is granted. 

However, as the evidence does not raise a reasonable 
possibility of substantiating the Veteran's claims of 
entitlement to service connection for a right leg disorder 
and bilateral hearing loss, it is not material to these 
claims.  Thus, the requirements to reopen the claims of 
entitlement to service connection for a right leg disorder 
and bilateral hearing loss have not been met, and the claims 
to reopen these previously denied claims seeking service 
connection for these disorders are denied.

III. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including diabetes mellitus, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Initially with regard to the Veteran's claims for service 
connection for bilateral leg cramps and weight loss or being 
underweight, the Board observes that the Veteran does not 
have a current diagnosis a disability associated with either 
of these claims.  Service treatment records reflect that the 
Veteran was underweight both at enlistment and discharge, and 
that he complained of bilateral leg cramps at separation; 
however, they do not document any diagnosed disorder 
associated with these symptoms.  Where there is no 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

With regard to the other service connection claims, in 
contrast, post-service medical evidence reveals diagnoses of 
diabetes mellitus, depression, a skin disorder (seborrhea of 
the face), and erectile dysfunction.  However, service 
treatment records do not reflect any complaint, treatment, or 
diagnosis related to these disorders, to include the 
Veteran's service separation examination.

As for the Veteran's service connection claim for shortness 
of breath/asthma, the Board notes that post-service treatment 
evidence indicates that the Veteran has a current diagnosis 
of asthma.  Additionally, the Veteran's service treatment 
records reflect complaints of occasional shortness of breath 
at enlistment, but the clinical examination at that time was 
normal, and these records are otherwise silent for such 
complaints.  Further, shortness of breath is a symptom, and 
service treatment records do not show that any diagnosis was 
associated with those complaints, to include asthma.  The 
clinical examination at separation was also normal.

Finally, there is no competent medical evidence that the 
Veteran's current disabilities of diabetes mellitus, 
depression, a skin disorder (seborrhea of the face), erectile 
dysfunction, and asthma are related to his military service.  
In this regard, the Board observes that the first post-
service treatment evidence related to any of these 
disabilities is dated in November 2001, over 25 years post-
service.  The lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Further, with regard to diabetes mellitus, as the disability 
was not diagnosed within one year of separation, service 
connection is also not warranted.  Moreover, no competent 
opinion is of record that relates any of the Veteran's 
current disabilities to his military service.  In this 
regard, the Board observes that statements from the Veteran, 
his brother, and a friend are also of record.  In Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  In this case, the friend only reports that she 
had observed the Veteran with his medical disorders since 
service.  She does not discuss observed symptomatology or 
identify which disorders she is referencing.  Additionally, 
the Veteran has provided his own statements of 
symptomatology, but he is not competent to diagnose 
disabilities that require specialized testing to identify, 
such as hearing loss, or to ascribe a current disorder to 
military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Finally, the Board notes the statement of the Veteran's 
brother, who is also a physician.  However, this statement 
also only vaguely indicates that he observed medical 
conditions.  Absent more specific information as to the 
observed disorders or diagnoses, the Board finds that this 
statement is also not competent evidence of the existence and 
etiology of the disabilities on appeal.  Absent competent 
evidence of current disabilities that are related to military 
service, service connection for diabetes mellitus, 
depression, a skin disorder (seborrhea of the face), and 
erectile dysfunction, shortness of breath/asthma, and 
bilateral leg cramps and weight loss or being underweight is 
not warranted.

IV. Conclusion

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as reflected by the above 
discussion, the preponderance of the evidence is against the 
Veteran's new and material claims for service connection for 
a right leg disorder and bilateral hearing loss and claims of 
entitlement to service connection.  Therefore, the benefit of 
the doubt doctrine is not applicable in the instant appeal, 
and his service connection claims must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.     


ORDER

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection a back 
disorder is granted.

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection a 
right leg disorder is denied.

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection a 
bilateral hearing loss is denied.

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for depression is denied.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for shortness of 
breath/asthma is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for bilateral leg cramps is 
denied.

Entitlement to service connection weight loss and being 
underweight is denied.



REMAND

As the Board has herein reopened the Veteran's claim of 
entitlement to service connection for a back disorder, 
further development of the claim is now necessary.  
Specifically, the Board finds that a VA examination to 
ascertain the etiology of the Veteran's current back disorder 
should be scheduled.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159; See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the 
record reflects a current disability of the back, as well as 
an opinion relating that disability to an event in military 
service.  Accordingly, the Board determines that the 
requirements for affording the Veteran a VA examination have 
been met and a remand is warranted so that such examination 
may be scheduled.

Accordingly, the case is REMANDED for the following action:

1.	1. Schedule the Veteran for a VA 
examination in order to ascertain the 
existence and etiology of his current 
back disorder.  The claims file should 
be made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any back disorder 
currently diagnosed was incurred 
during military service or is due 
to an event or injury during 
military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


